[Cite as State v. Maxey, 2016-Ohio-1264.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   C.A. CASE NO. 26854
                                                  :
 v.                                               :   T.C. NO. 15CR1480
                                                  :
 GREGORY L. MAXEY                                 :   (Criminal appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

               Rendered on the ____25th___ day of _____March_____, 2016.

                                             ...........

CARLEY J. INGRAM, Atty, Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

PATRICK A. FLANAGAN, Atty. Reg. No. 0017658, 15 W. Fourth Street, Suite 100,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, P.J.

        {¶ 1} This matter is before the Court on the Notice of Appeal of Gregory L. Maxey,

filed October 5, 2015. Maxey appeals from his September 30, 2015 Judgment Entry of

Conviction, issued following his pleas of guilty to two counts of theft (by deception), both

misdemeanors of the first degree.              Maxey was sentenced to community control
                                                                                        -2-


sanctions, and he was ordered to serve 180 days local jail time to commence within 10

days of disposition. The court further ordered Maxey to pay restitution in the following

amounts: $1,000.00 each to Savanah Cox and Diona Tolbert, and $2,701.75 to Latanya

Clark and Katrina Leak. On October 9, 2015, this Court stayed the imposition of the

requirement that Maxey serve 180 days local jail time pending this appeal. We hereby

affirm the judgment of the trial court.

       {¶ 2} Maxey was indicted on June 30, 2015 on two counts of theft (by deception)

($1,000.00 or more but less than $7,500.00), in violation of R.C. 2913.02(A)(3), felonies

of the fifth degree. At his September 1, 2015 plea hearing, the prosecutor indicated to the

court that defense counsel provided a receipt from the Montgomery County Adult

Probation Department indicating that restitution had been paid in full by Maxey as

indicated above, and that in exchange the State was willing to accept Maxey’s offer to

plead guilty to two counts of first degree misdemeanor theft, the lesser included offenses

of the indicted charges. The following exchange occurred:

              THE COURT: * * * Sir, in this case you are pleading guilty to two

       lesser included counts of misdemeanor theft, both misdemeanors of the 1st

       degree. Do you understand that as a result of each of those pleas, the

       Court could sentence you to financial sanctions including a fine up to $1,000

       on each count and court costs and other financial sanctions? However,

       the State has indicated the restitution is paid in full. The Court could also

       sentence you to a jail term of up to six months on each count for a total jail

       term of 12 months if appropriate. The Court could also sentence you to

       community control sanctions for a period of up to five years, which may
                                                                                     -3-


       include community residential sanctions including up to six months of local

       jail time and other non-residential sanctions. For violations of community

       control sanctions, you could be required to serve a jail term of up to 12

       months on each count. Do you understand those potential penalties?

              THE DEFENDANT: Yes, ma’am.

              THE COURT: Sir, you understand there’s no agreement as to your

       sentence. I’m going to review a presentence investigation and determine

       your sentence when you come back in four weeks on September 29th. * * *

              ***

              MR. FLANAGAN: The Prosecutor has agreed to probation.

              THE COURT: Mr. Marshall?

              MR. MARSHALL: That’s correct, Your Honor.

              ***

              MR. MARSHALL:         Although just for the record, probation can

       encompass local jail time.

              THE COURT: That’s true. Do you understand, sir, that the Court

       will determine that sentence when you come back on September 29th?

              THE DEFENDANT: Yes, ma’am.

              ***

       {¶ 3} At Maxey’s September 29, 2015 sentencing hearing, the following exchange

occurred in part:

              THE COURT:      Sir, you pled guilty to two counts of theft, those

       misdemeanors of the first degree. Is there anything you want to tell me
                                                                                       -4-


before sentencing?

       MR. FLANAGAN: The only thing I would like to say is, Judge, these

were two contract disputes. He sold cars to people. The people turned

on him. They got the police to get the prosecutor to file these charges.

We took the easiest way out. He’s made restitution on these.

       Plus, I want to point out, the prosecutor asked us to pay another $240

or something to an old case in Miamisburg. And we did pay that.

       THE COURT: Anything you want to add, sir?

       THE DEFENDANT: No, Your Honor.

       THE COURT:          I understand there was an agreed community

control. Is there any agreement about local jail time?

       MR. MARSHALL: No, Your Honor. We just simply discussed that

the Defendant would receive community control as a result of his guilty

pleas to the two lesser included offenses.

       MR. FLANAGAN: My understanding, Your Honor, is we’re pleading

guilty, making restitution and he was going to get probation.

       THE COURT: He is, but he can get community control. I’m really

concerned about the suggestion that these are not criminal matters that

they’re just contract disputes.

       Let’s just go through your felony record maybe for a second. The

13 other felonies that you have, most of which are theft related. I’ll just

highlight the ones that are theft related. Passing bad checks in ’82; arson

for hire in ’84; theft in ’85; grand theft in ’87; defrauding a livery in ’93; theft
                                                                                   -5-


in ’93; defrauding a livery in ’93; unauthorized use or access of devices and

aiding and abetting in ’93 - - you got 30 months in the Federal Bureau of

Prisons then - - ’03, a bunch of bad checks, grand theft, theft; ’05, failure to

deliver title of a motor vehicle; ’05, theft by deception, theft of an elderly

person; ’05, theft. Those are just your felonies.

       Then we’ve got all the theft-related misdemeanors.

       This is not a civil dispute.    This is an absolute effort to defraud

individuals and they went to the police because you weren’t responding.

This is not a civil dispute, sir.

       After considering the purposes and principles of sentencing and the

seriousness and recidivism factors, I’m going to sentence you to community

control for a period not to exceed five years with the following sanctions.

       ***

       I’m going to sentence you to six months in the Montgomery County

Jail. You’ll have ten days to start serving that sentence.

       I don’t think that any other term of supervision would be meaningful

in any respect.

       ***

       MR. FLANAGAN: Did you say ten days in jail?

       THE COURT: No. Six months in jail starting within ten days.

       And the reason is, sir, is that you clearly don’t accept any

responsibility for your behavior.

       ***
                                                                                                        -6-


                I’m just appalled by your suggestion this morning that these aren’t

        criminal in nature.

                ***

                Sir, your suggestion is just appalling. That six months is a total of 180

        days as a sanction on community control. You have two counts. Once

        that’s completed, your community control is going to be terminated.

                There would be no reason to have you on community control. I don’t

        see any possibility that you would ever comply with any additional term of

        community control other than your local jail time.

        {¶ 4} As the State asserts, Maxey’s brief does not comply with the Appellate rules

in that it does not assign a specific error for our review, present a statement of issues for

our review, or cite to any legal authority1. App.R.16. We construe Maxey’s brief to

argue that the trial court erred in sentencing him to local jail time.

        {¶ 5} R.C. 2929.25 governs misdemeanor community control sanctions and

provides:

                (A)(1) Except as provided in sections 2929.22 and 2929.23 of the

        Revised Code or when a jail term is required by law, in sentencing an

        offender for a misdemeanor, * * * the sentencing court may do either of the

        following:

                (a)    Directly impose a sentence that consists of one or more

        community control sanctions authorized by section 2929.26, 2929.27, or



1
  Maxey’s Table of Contents provides: “Because the appellants (sic) argument is based on the actual
record and the comments of the Assistant Prosecutor on the record, there is no table of authorities.”
                                                                                      -7-


      2929.28 of the Revised Code. The court may impose any other conditions

      of release under a community control sanction that the court considers

      appropriate. If the court imposes a jail term upon the offender, the court

      may impose any community control sanction or combination of community

      control sanctions in addition to the jail term.

             (b) Impose a jail term under section 2929.24 of the Revised Code

      from the range of jail terms authorized under that section for the offense,

      suspend all or a portion of the jail term imposed, and place the offender

      under a community control sanction or a combination of community control

      sanctions authorized under section 2929.26, 2929.27, or 2929.28 of the

      Revised Code.

R.C. 2929.24 (A)(1) provides that a trial court may impose a jail term of not more than

one hundred eighty days for a misdemeanor of the first degree.

      {¶ 6} As this Court has previously noted:

             When sentencing for a misdemeanor offense, a trial court is guided

      by the “overriding purposes of misdemeanor sentencing,” which are to

      protect the public from future crime by the offender and others and to punish

      the offender. R.C. 2929.21(A); State v. Collins, 2d Dist. Greene No. 2012–

      CA–2, 2012-Ohio-4969, ¶ 9. “To achieve those purposes, the sentencing

      court [must] consider the impact of the offense upon the victim and the need

      for changing the offender's behavior, rehabilitating the offender, and making

      restitution to the victim of the offense, the public, or the victim and the

      public.” R.C. 2929.21(A). The sentence imposed must be “reasonably
                                                                                       -8-


      calculated to achieve the two overriding purposes of misdemeanor

      sentencing * * *, commensurate with and not demeaning to the seriousness

      of the offender's conduct and its impact upon the victim, and consistent with

      sentences imposed for similar offenses committed by similar offenders.”

      R.C. 2929.21(B); Collins at ¶ 9.

             “A trial court is also required to consider the nature and

      circumstances of the offense, whether there was a history of persistent

      criminal activity or character that reveals a substantial risk of the offender

      committing another offense, and numerous other factors related to the

      offender and the offense. R.C. 2929.22(B). However, in misdemeanor

      sentencing, there is no requirement that a trial court specifically state the

      reasons for its sentence on the record.” (Citations omitted) Id. at ¶ 10. “If

      the sentence imposed is within permissible statutory limits, a reviewing

      court will presume that the trial court considered the sentencing factors in

      R.C. 2929.22(B), absent a showing to the contrary.” State v. Johnson, [164

      Ohio App.3d 792,] 2005-Ohio-6826, [844 N.E.2d 372,] ¶ 9 [(2d Dist.)]. We

      review misdemeanor sentences for an abuse of discretion. State v. Peagler,

      2d Dist. Montgomery No. 24426, 2012-Ohio-737, ¶ 3.

State v. Fankle, 2015-Ohio-1581, 31 N.E.3d 1290, ¶ 17-18 (2d Dist.). “The term ‘abuse

of discretion’ has been defined as an attitude that is unreasonable, arbitrary or

unconscionable. Hufman v. Hair Surgeon, Inc., 19 Ohio St.3d 83, 87, 482 N.E.2d 1248

(1985).” State v. Lee, 2d Dist. Champaign No. 2012-CA-16, 2013-Ohio-2233, ¶ 10.

      {¶ 7} Maxey’s sentence is within the statutory range for a misdemeanor of the
                                                                                       -9-


first degree. The record reflects that the trial court advised Maxey that it could impose

local jail time of up to six months on each count at his plea hearing, and Maxey indicated

his understanding of the court’s options in imposing sentence. Maxey’s lengthy criminal

history involving multiple theft related felony offenses was significant to the court.

Although Maxey made complete restitution, the agreement by the State to a disposition

of community control did not prevent the court from imposing local jail time, and Maxey

was informed of such. We conclude that an abuse of discretion is not demonstrated.

Accordingly, the judgment of the trial court is affirmed.

                                        ..........

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Carley J. Ingram
Patrick A. Flanagan
Hon. Mary Katherine Huffman